Citation Nr: 1446090	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-31142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a left hand ring finger disability.

3. Entitlement to service connection for a neck disability.

4. Entitlement to service connection for a disability involving the sciatic nerve.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1980 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran's case was previously before the Board in April 2010 and was remanded to the RO.  This case is now returned to the Board for review and disposition. 


FINDINGS OF FACT

1. The evidence of record shows that the Veteran's bilateral hearing loss is likely related to the Veteran's active duty service.

2. The evidence of record shows that the Veteran currently has a left hand ring finger disability that is likely related to the Veteran's active duty service.

3. The Veteran's degenerative disc and joint disease, cervical spine is not related to his service in any manner.  

4. The evidence of record does not show that the Veteran currently has a sciatic nerve disability. 




CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013). 

2. The criteria for service connection for a left hand ring finger disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

3. The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

4. The criteria for service connection for a sciatic nerve disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in September 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Moreover, in conducting an August 2010 VA examination of the Veteran's claimed neck, and sciatic nerve disabilities, the AOJ substantially complied with the Board's April 2010 remand instructions.  Thus, an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

The VA examination in August 2010 and its associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on an examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

VA also attempted to obtain VA treatment records from the Veterans Medical Center in Long Beach, California, since July 2008, and the Naval Hospital, Camp Pendleton, California from the mid-1980's, other than the Veteran's hospitalization from February 27, 1985, to March 5, 1985.  No such records were located by these facilities.  Thus, based on the above, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the January 2010 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

The Veteran asserts he has bilateral hearing loss, a left hand ring finger disability, neck disability and a disability involving his sciatic nerve due to his service.  He has indicated that all of the claimed disorders began during active service.  See Veteran's claim (VA Form 21-526), received June 2007.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Specific chronic diseases, such as organic diseases of the nervous system to include sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Additionally, one way of establishing the nexus element for these specified chronic diseases is through evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2012); see also Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet.App. 488, 496 (1997).  The "noted" in service element requires only that the condition was noted at the time the veteran was in service but such noting need not be reflected in any written documentation contemporaneous to service.  Id. 

The presumptive provisions are not intended to limit service connection for diseases first diagnosed post-service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d).  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As discussed below, the evidence does not show that the Veteran has arthritis of the left hand.  Therefore, the presumption does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 



Bilateral hearing loss

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz)).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contended in his October 2008 substantive appeal that he served in the military for 8.5 years in an extremely noisy environment because he was on full-time duty as an aircraft and power turbine engine mechanic.  During his January 2010 video hearing he averred his bilateral hearing loss began during service and has progressively gotten worse since service.  The Veteran elaborated stating it is sometimes hard for him to hear someone talk and he has to look at a person when they talk and attempt to read their lips.  He further stated a healthcare provider at a VA medical center told him his currently reported hearing loss was related to noise exposure in service. 

The Veteran underwent a VA audiological examination in December 2007.  The Veteran's reported puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hz were 10, 10, 20, 20, 30 dB, respectively, for the right ear, and 10, 10, 20, 25, 35 dB for the left ear.  The Veteran's speech recognition ability in the right ear was 96, and 92 in the left ear.  The examiner did not give an opinion as to whether the Veteran's bilateral hearing loss was etiologically related to any event of active service.  The examination results establish that the Veteran's audiometric values meet the VA definition of a hearing loss disability in the left ear based on the speech recognition score being below 94.  38 C.F.R. § 3.385.

The Veteran was afforded another VA audiological examination in August 2010.  The Veteran's reported puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hz were 20, 15, 20, 30, 30 dB, respectively, for the right ear, and 20, 20, 25, 30, 35 dB, respectively, for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  The examination results establish that the Veteran's audiometric values meet the VA definition of a hearing loss disability in both ears based on the speech recognition scores being below 94.  38 C.F.R. § 3.385.  The examiner opined that the Veteran's hearing loss is less likely than not the result of acoustic trauma suffered while in the military.  However, in the same examination report, the examiner opined that the Veteran suffered from tinnitus as a result of in-service acoustic trauma, and that tinnitus is as likely as not associated with hearing loss. 

At this point, the Board notes that a March 2011 rating decision awarded service connection for tinnitus based on medical evidence - specifically the August 2010 VA audiological examination report and opinion - associating the tinnitus with noise exposure in service.

Based upon the evidence of record in conjunction with the applicable laws and regulations, the Board finds that the evidence is at least in equipoise as to whether his currently shown bilateral hearing loss is related to his service.  In this regard, although the August 2010 VA examination report opined that the Veteran's hearing loss was less likely as not related to his military service, the report further opined that service-related tinnitus is as likely as not a symptom associated with the Veteran's hearing loss.  As service connection is already in effect for tinnitus, and the examiner indicated that the Veteran's tinnitus was "associated with" his hearing loss, the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. at 53-56.


Left hand ring finger disability

The Veteran seeks service connection for a left hand ring finger disability.  The Veteran contended in his January 2010 video hearing that he was playing football in service and was doing a tackle and jammed his ring finger.  He averred he was told his finger was fractured, but would heal okay and was given a splint.  He sometimes cannot move his finger, especially when it gets cold because he has pain.  Pain occurs, but is not constant.  Additionally, he contended he constantly experiences manipulating and grasping problems.  His fingers won't bend and he has a hard time lifting.  His finger will occasionally lock where he cannot move it, but he stated "I cope with it."  

The Veteran's service treatment records show that in January 1981, the Veteran complained of left wrist pain.  An October 1984 report noted the Veteran jammed his left ring finger, causing tenderness.  A radiology record noted the Veteran's left ring finger was negative for fracture.  His November 1988 separation examination report was silent of any complaints of left hand pain or injury.  

The Veteran was afforded a VA medical examination in August 2010.  The Veteran reported he fell down while playing football, but did not break his finger.  The examiner observed all fingers on the Veteran's left hand were normal except for his ring finger, which was painful on motion and had a gap of 2.5 centimeters in flexion with decreased strength and dexterity in the finger with locking episodes.  An EMG (electromyogram) showed negative nerve disability in all extremities.  The examiner diagnosed the Veteran with no left hand ring finger condition found and therefore did not offer a medical opinion.  

Although the August 2010 examiner diagnosed the Veteran with no left hand ring finger condition found, the examiner did not adequately explain this opinion in light of the symptoms of impairment observed.  In view of this inadequacy, and rather than subject the Veteran to yet another examination of which the Board is not confident would render and adequate medical findings, the Board will afford reasonable doubt in the veteran's favor and finds that the evidence is at least in equipoise regarding the question of whether the Veteran has a left hand ring finger disability related to or incurred in service.  As such, the claim for service connection for a left hand ring finger disability is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Neck disability

The Veteran is seeking service connection for a neck disability.  He contended in his January 2010 video hearing that he injured his neck when he got a herniated disc while working at a power plant during his fourth year as a lieutenant in-service, about 1984.  He was lifting a lid off a seat box cover when the lid slipped and when he went to catch it, he pulled his neck and got two herniated discs.  He was in the hospital for about a month to a month and a half in pain and could not move.  From this injury, he stated he has back, shoulder and sciatic nerve limitations.  He contended he is unable to turn his neck; instead he has to physically turn his body to look to the right or left.  If he turns quickly, he can feel like he pulled a muscle and if he looks back quickly he loses his balance.  

Service treatment records document the Veteran was hospitalized from February 27, 1985, to March 5, 1985, for evaluation of increasing back pain resulting from an incident in which he was lifting a heavy item.  In a March 1986 report, the Veteran denied neck pain.  His November 1988 separation examination report was silent of any complaints or neck injuries.

Post-service medical records beginning in March 2002 reveal the Veteran reported a history of back and neck pain.  After an MRI scan, the private physician's impression was 5 mm left paracentral focal disc protrusion seen indenting the anterior cord and causing canal narrowing of the left side and broad based posterior central and right paracentral osteophyte at C6-7 level causing mild spinal stenosis.  A June 2004 private radiology report found 5 mm disc osteophyte complex on the right at C6-7.  There was no abnormal signal from cervical complex. 

An April 2005 VA treatment record noted the Veteran had a history of difficulty swallowing.  A June 2005 VA treatment record notes the Veteran complained of swelling on his upper back, neck, shoulders, legs and buttocks when he takes prednisone below 20 mg.  A July 2008 VA treatment record noted the Veteran's neck was supple. 

VA afforded the Veteran an examination of his neck in August 2010.  The Veteran reported his neck pain began in 1984.  The Veteran was administered a MRI of the cervical spine and the examiner noted diffuse cervical spondylosis with multilevel disc disease causing central carina and the oral foraminal narrowing.  The examiner diagnosed the Veteran with degenerative disc and joint disease, cervical spine with mild to moderate functional limitation with right side neuropathy.  The examiner noted the Veteran had no effects on his occupation due to this diagnosis.  The examiner opined that the Veteran's degenerative disc and joint disease cervical spine is less likely as not caused by or a result of a neck injury and degenerative disc disease.  The examiner explained that there were no complaints or documentation that supports the Veteran suffered a neck injury in service.  

The Board finds the August 2010 medical report to be the most competent and probative opinion regarding whether the Veteran has a neck disability related to service.  The examiner thoroughly reviewed and discussed all the evidence, performed a full examination of the Veteran, performed a MRI, and provided a clear and well-supported rationale and explanation.  While the examiner acknowledged the Veteran's reported neck pain, he nonetheless determined based on medical evidence that the Veteran's degenerative disc and joint disease, cervical spine disability was not a result or caused by a neck injury in service.  Furthermore, the examiner's opinion is consistent with the record.  There was no notation of a neck injury in service, rather a March 1986 service treatment report noted the Veteran denied neck pain.  Additionally, the Veteran's separation examination was silent for any complaints of neck pain. 

Furthermore, there is no medical opinion or other such competent evidence contradicting the VA examiner's opinion.  Although the Veteran asserts he has a neck disability related to service, that question is not within the realm of knowledge of a layperson, thus he is not competent to render a medical opinion on that relationships.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Such determinations are medical in nature.  The Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to the etiology in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Additionally, as the Veteran's first complaint of cervical spine pain was not until March 2002, 13 years after service, the Board finds that any organic disease of the nervous system did not manifest during an applicable presumptive period.

The Board finds that the preponderance of the evidence is against the claim for service connection for a neck disability, and that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sciatic nerve disability

The Veteran is seeking service connection for a sciatic nerve disability.  He contended in his January 2010 video hearing that his in-service power plant incident described above resulted in sciatic nerve limitations.  He contended this one injury intertwines all problems with his spinal cord.  He stated his only current treatment is receiving pain pills from the VA.  He has tension that affects his whole body and he gets headaches.  His pain radiates straight up his spine all the way to his neck and all the way down to his toes and sometimes it gets to the point where his foot will go numb.  

Service treatment records document that in February 1985, the Veteran complained of pain radiating down both legs.  The Veteran was hospitalized from February 27, 1985, to March 5, 1985, for evaluation of increasing back pain resulting from an incident in which he was lifting a heavy item.  In a March 1985 record, the examiner notes the Veteran has some sciatic like symptoms, but was neurologically normal at this time.  In April 1986, the Veteran complained of low back pain and had sciatic tenderness.  His November 1988 separation examination report was silent of any complaints or injuries and in the Veteran's November 1988 report of medical history he noted he was in good health, but he had recurrent back pain. 

Post-service medical records beginning in March 2002 reveal the Veteran reported a history of back and neck pain.  After an MRI scan, the private physician's impression was the spinal cord was normal size, course, and signal characteristics throughout.  

A June 2005 VA treatment records notes the Veteran complained of swelling on his upper, back, neck, shoulders, legs and buttocks when he takes prednisone below 20 mg.  A July 2008 VA treatment record noted the Veteran had chronic low back pain with right sciatic discomfort. 

VA afforded the Veteran an examination of his spine in August 2010.  The examiner noted there was no reported history of hospitalization, spine trauma or spine neoplasm.  The Veteran was administered an EMG and the examiner found there was evidence of moderate right sensory and motor median neuropathy and no evidence of neuropathy in bilateral lower extremities or in the left upper extremity.  The EMG was negative for any signs of radiculopathy into either lower extremity.  There was no evidence of active denervation phenomenon based on needle EMG examination of extremities.  The examiner diagnosed the Veteran with no sciatic nerve injury found.  

Although the Veteran was granted service connection for degenerative disc and joint disease of the lumbar spine in a March 2011 rating decision, finding the August 2010 VA examiner found no other neurological issues on the lumbar spine.  The Board finds the August 2010 medical report to be the most competent and probative opinion regarding whether the Veteran has a current sciatic nerve disability related to service.  The examiner thoroughly reviewed and discussed all the evidence, performed a full examination of the Veteran, performed an EMG examination, and provided a clear and well-supported rationale and explanation.  While the examiner acknowledged the Veteran's reported pain radiating down his spine and legs, he nonetheless determined based on medical evidence that the Veteran did not suffer from a sciatic nerve disability.  

Furthermore, there is no medical opinion or other such competent evidence contradicting the VA examiner's opinion.  The Veteran asserts he currently suffers from a sciatic nerve disability.  As a layperson, the Veteran is competent to report his symptoms, but he is not competent to proffer a diagnosis or an etiological opinion as to his sciatic nerve impairment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006).

Additionally, as the Veteran's first complaint of back pain was not until March 2002, 13 years after service, the Board finds that any organic disease of the nervous system did not manifest during an applicable presumptive period.

The Board finds that the preponderance of the evidence is against the claim for service connection for a sciatic nerve disability, and that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for a left hand ring finger disability is granted.

Service connection for a neck disability is denied.

Service connection for a disability involving the sciatic nerve is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


